
 
Exhibit 10.2
 
FOURTH AMENDMENT
TO
TECHNOLOGY LICENSE AGREEMENT
 
This FOURTH AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT (this “Amendment”) is
effective as of July 7th, 2018, by and between OMS INVESTMENTS, INC., a Delaware
corporation having offices at 10250 Constellation Blvd., Suite 2800, Los Angeles
California 90067 (“OMS”), and AEROGROW INTERNATIONAL, INC., a Nevada corporation
having offices at 6075 Longbow Dr., Suite 200, Boulder, Colorado 80301
(“AeroGrow”).  OMS and AeroGrow are sometimes referred to herein collectively as
the “Parties” and individually as a “Party.”
 
WHEREAS, the Parties are parties to that certain Technology License Agreement
dated as of April 22, 2013 (as amended and supplemented, the “Technology License
Agreement”); and
 
WHEREAS, the Parties wish to amend the Technology License Agreement as set forth
below.
 
NOW, THEREFORE, in consideration of the promises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, the parties hereto agree as follows:
 
1. Capitalized Terms.  Any capitalized term used but not defined in this
Amendment has the meaning set forth in the Technology License Agreement.
 
2. Waiver.  AeroGrow hereby agrees to waive any breach of Section 2.1 of the
Technology License Agreement resulting from the action(s) of OMS or its
Affiliates to the extent that such action(s) by OMS or its Affiliates would not
have constituted a breach of the Technology License Agreement had such action(s)
occurred following the execution of this Amendment.


3. License Grant.  Section 2.1 of the Technology License Agreement is hereby
amended and restated in its entirety as follows:


2.1. License Grant
 
(a)          Subject to the terms and conditions of this Agreement, OMS hereby
grants to AeroGrow an exclusive license under the Hydroponic IP to make, use,
sell, distribute, offer to sell, and import Licensed Products in the Territory
during the Term of this Agreement; provided that (i) with respect to Lighting
Products, the foregoing license grant shall not be exclusive and (ii) with
respect to Large-Sized Products, the foregoing license grant shall be restricted
to marketing, sales and distribution through the DTC Channel.  AeroGrow further
agrees that it will not make, use, sell, distribute, offer to sell or import any
products having a footprint (or potential footprint) of 1.5 square feet or
larger in any channels specifically targeted to hydroponic growers, regardless
of whether such products utilize Hydroponic IP.
 
(b)          Notwithstanding the foregoing license grant in Section 2.1(a) and
without limitation, OMS reserves the right for OMS and its Affiliates and
contractors to use (i) the Hydroponic IP for Research Purposes and to develop,
make, have made, use, offer to sell, sell, and distribute Large-Sized Products
and/or Lighting Products, and (ii) U.S. Patent 8,261,486 with respect to any
products.

 

--------------------------------------------------------------------------------



4. Ratification.  Except as otherwise modified by this Amendment, all of the
terms and conditions of the Technology License Agreement are hereby ratified and
shall remain in full force and effect.
 
5. Counterparts.  This Amendment may be executed in multiple counterparts.
 
6. Merger.  The Technology License Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties hereto with respect to its
subject matter and supersedes all previous amendments and addenda, and all
previous or contemporaneous negotiations, commitments and writings with respect
to such subject matter.
 
(Signature Page Follows)
 
 
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment by their duly
authorized representatives as of the date hereof.


OMS INVESTMENTS, INC.
 
 
By:                                                                    
Name:                                                                                                                     
Title:                                                           
                                                        
Date:                                                                                                                    
AEROGROW INTERNATIONAL, INC.
 
 
By:                                                                                                                                 
Name:                                                                                                                 
Title:                                                                                                                    
Date:                                                                                                                    
 
 

 
 



